EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of the 28th day of July, 2014
and effective as of August 25, 2014 (the “Effective Date”), is by and between
THE BON-TON STORES, INC., a Pennsylvania corporation (the “Company”), and
KATHRYN BUFANO (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer;

 

WHEREAS, Executive is currently employed by another business under the terms of
an employment agreement (the “Prior Employment Agreement”); and

 

WHEREAS, the Company and Executive have agreed upon the terms upon which
Executive will be employed by the Company.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Executive agree
as follows:

 

1.                                      Position and Responsibilities.

 

(a)                                 The Company hereby employs Executive and
Executive hereby accepts employment by the Company as the Company’s President
and Chief Executive Officer.  Executive shall report to the Board of Directors
of the Company and shall exercise the responsibilities and authority of
Executive’s position in accordance with the by-laws of the Company and the
Governance Policies established by the Board of Directors, as they may be
amended from time to time.

 

(b)                                 The Company agrees to nominate Employee to
serve as a Director of the Company beginning as soon as practicable after the
Effective Date and continuing for as long as Executive is employed as President
and Chief Executive Officer pursuant to this Agreement.  Upon termination of
employment for any reason whatsoever, Employee does hereby resign Executive’s
Director position effective on the date of termination of employment.

 

(c)                                  Throughout the Term of this Agreement,
Executive shall devote Executive’s entire working time, energy, attention, skill
and best efforts to the affairs of the Company and to the performance of
Executive’s duties hereunder in a manner that will faithfully and diligently
further the business and interests of the Company.  Approval of board
memberships and participation in lectures and teaching activities will be at the
discretion of the Board of Directors; however, such approval will not be
unreasonably withheld, provided that such activities do not significantly
interfere with Executive’s duties under this Agreement.  Executive shall comply
with the Company’s Code of Ethical Standards and Business Practices.

 

--------------------------------------------------------------------------------


 

2.                                      Term.  This Agreement shall become
effective on the Effective Date and shall continue through the third anniversary
of the Effective Date, unless sooner terminated in accordance with Paragraph 9
below (the “Term”).

 

3.                                      Place of Performance.  Executive shall
be based at the office of the Company in Milwaukee, Wisconsin, except for travel
required for Company business.

 

4.                                      Compensation.

 

(a)                                 Salary.  Executive shall receive a base
salary (the “Base Salary”) at the annual rate of $900,000.  Base Salary, less
applicable withholdings and deductions, shall be paid to Executive in
substantially equal installments in accordance with the Company’s regular
executive payroll practices in effect from time to time.  Base Salary may be
increased during the Term but may not be decreased, and the Board of Directors
shall consider, on an annual basis, the nature, extent and advisability, if any,
of an increase in the Executive’s Base Salary.

 

(b)                                 Signing Bonus.  The Company shall pay to
Executive a signing bonus, as follows: (i) within 30 days following the
Effective Date, the Company shall pay to Executive $350,000 in cash, less
applicable withholdings and deductions, and (ii) in or about March 2015, at such
time as the Company pays bonuses for the 2014 fiscal year to other executives,
if Executive is employed by the Company on such date, the Company shall pay to
Executive $250,000 in cash, less applicable withholdings and deductions.

 

(c)                                  Performance Based Compensation.

 

(i)                                     Annual Bonus.

 

(A)                               Executive shall be eligible for an annual cash
bonus (the “Annual Bonus”) in accordance with the terms of the Company’s Amended
and Restated Cash Bonus Plan, as may be amended from time to time (the “Cash
Bonus Plan”).  The Earned Percentage Schedule (as defined in the Cash Bonus
Plan) applicable to Executive shall be as follows: a target bonus of 100% of
Base Salary, a threshold bonus of 50% of Base Salary, and a maximum bonus of
200% of Base Salary.  The performance goals and weighting of such performance
goals with respect to each fiscal year of the Company shall be determined by the
Company’s Human Resources and Compensation Committee (“HRCC”) in consultation
with the Executive and in accordance with the Cash Bonus Plan. Notwithstanding
the HRCC’s consultation with Executive regarding establishment of the foregoing
performance goals, the HRCC shall establish such performance goals in its
discretion.

 

(B)                               Each Annual Bonus shall be subject to terms of
the Cash Bonus Plan, including the achievement of the performance goals
established by the HRCC, and nothing herein shall be construed to guarantee that
any Annual Bonus will be paid or the amount of any such Annual Bonus. 
Notwithstanding the foregoing provisions of this Paragraph 4(c)(i), any Annual
Bonus awarded to Executive for the 2014 fiscal year shall be pro-rated based
upon the Effective Date of this Agreement.

 

(C)                               To the extent reasonably practicable, the
Annual Bonus shall be computed and paid within 90 days following the close of
the Company’s fiscal year.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Award of Restricted Shares.

 

(A)                               On the Effective Date, the Company shall grant
to Executive 175,000 shares of restricted common stock of the Company (the
“Time-Based Vesting Restricted Shares”) under the Company’s 2009 Omnibus
Incentive Plan (as amended or replaced from time to time, the “Incentive
Plan”).  The Time-Based Vesting Restricted Shares shall vest, if at all, 50% on
the second anniversary of the Effective Date of this Agreement and 50% on the
third anniversary of the Effective Date of this Agreement and shall be governed
by the terms and conditions set forth in the Restricted Stock Award attached
hereto as Exhibit A.

 

(B)                               On the Effective Date, the Company shall grant
to Executive 175,000 shares of restricted common stock of the Company (the
“Performance-Based Vesting Restricted Shares”) under the Incentive Plan.  The
Performance-Based Vesting Restricted Shares shall vest, if at all, as follows:
(1) 75,000 Performance-Based Vesting Restricted Shares based on sales and net
income targets established by the HRCC with respect to Company performance in
the Company’s 2014 fiscal year; (2) 50,000 Performance-Based Vesting Restricted
Shares based on sales and net income targets to be established by the HRCC in
consultation with the Executive with respect to Company performance in the
Company’s 2015 fiscal year; and (3) 50,000 Performance-Based Vesting Restricted
Shares based on sales and net income targets to be established by the HRCC in
consultation with the Executive with respect to Company performance in the
Company’s 2016 fiscal year.  Notwithstanding the HRCC’s consultation with
Executive regarding establishment of the foregoing performance targets for the
2015 and 2016 fiscal years, the HRCC shall establish such performance targets in
its discretion. The Performance-Based Vesting Restricted Shares shall be
governed by the terms and conditions set forth in the Restricted Stock Award
attached hereto as Exhibit B.

 

(C)                               Beginning in or about March 2015, Executive
shall be eligible for additional equity-based compensation under the Incentive
Plan as determined annually by the Board of Directors and the HRCC in their
discretion.  In deciding whether to award, and the amount of, any future
equity-based compensation to Executive, the Board of Directors and/or the HRCC
shall consider the Company’s past practice in making equity awards to the
Company’s President and Chief Executive Officer.

 

5.                                      Relocation.  Executive will relocate
Executive’s residence to the Milwaukee, Wisconsin metropolitan area.  The
Company shall reimburse Executive for all relocation expenses incurred by
Executive in accordance with the Company’s policy applicable to relocation of
senior executives of the Company, and the Company shall make additional payments
to Executive so that the United States Federal and state tax effect to Executive
of the reimbursements for relocation expenses is zero.

 

6.                                      Medical Insurance.  During the Term,
Executive and Executive’s eligible dependents shall be eligible to participate
in the Company’s group medical, dental and vision plans (the “Health Plans”) in
accordance with the terms of the Health Plans and subject to the restrictions
and limitations contained in the Health Plans or applicable insurance or other
agreements.  The Company shall pay the company contribution for such Health
Plans, and Executive shall pay the associate portion of Health Plan costs, as
such costs and contributions are determined by the Company from time to time. 
During the Term, Executive shall be eligible to

 

3

--------------------------------------------------------------------------------


 

use available hours of service under the Company’s Pinnacle Health Care plan or
a similar plan, if the Company has contracted for such services in its
discretion.  Furthermore, the Company will reimburse Executive for any COBRA
costs Executive incurs during the eligibility waiting period before Executive is
eligible for health care benefits under the Company’s Health Plans.  Any COBRA
cost reimbursements hereunder shall be reimbursed to the Executive within a
reasonable time after submission of appropriate documentation to the Company but
(a) in the case of COBRA costs incurred within the 2014 calendar year, no later
than December 31, 2015; and (b) in the case of COBRA costs incurred within the
2015 calendar year, no later than December 31, 2016.

 

7.                                      Other Benefits.  Executive shall be
eligible to participate in the Company’s profit sharing plan, deferred
compensation plan, discount program, vacation plan, long-term disability plan
and employee benefit programs generally made available to other employees of the
Company, subject to their respective generally applicable eligibility
requirements, terms, conditions and restrictions; provided, however, that any
payments under Paragraph 10 of this Agreement shall be in lieu of any severance
benefits otherwise provided by the Company.  However, nothing in this Agreement
shall preclude the Company from amending or terminating any such insurance,
benefit, program or plan so long as the amendment or termination is applicable
to the Company’s executives participating in such insurance, benefit, program or
plan generally. Moreover, the Company’s obligations under this provision shall
not apply to any insurance, benefit, program or plan made available on an
individual basis to one or more select executive employees by contract if such
insurance, benefit, program or plan is not made available to all executive
employees. Executive shall be eligible for five (5) weeks of vacation per
calendar year, which vacation entitlement shall be pro-rated in any calendar
year in which Executive does not work the entire calendar year.

 

8.                                      Business Expenses.  The Company shall
pay or reimburse Executive for reasonable entertainment and other business
expenses incurred by Executive in connection with the performance of Executive’s
duties under this Agreement upon receipt of vouchers therefor and in accordance
with the Company’s regular reimbursement procedures and practices in effect from
time to time.

 

9.                                      Termination of Employment. 
Notwithstanding any other provision of this Agreement, Executive’s employment
and all of the Company’s obligations or liabilities under this Agreement may be
terminated immediately, subject to any applicable notice provisions in this
Paragraph 9 and to any obligations the Company may have under Paragraph 10, in
any of the following circumstances:

 

(a)                                 Disability or Incapacity.  Upon written
notice by the Company to the Executive, in the event of Executive’s physical or
mental inability to perform Executive’s essential duties hereunder, with or
without reasonable accommodation, for a period of 13 consecutive weeks or for a
cumulative period of 26 weeks during the Term of this Agreement.

 

(b)                                 Death of Executive.  In the event of
Executive’s death.

 

(c)                                  Resignation for Good Reason.  Executive may
resign for “Good Reason,” defined below, upon 30 days’ written notice by
Executive to the Company except as set forth in

 

4

--------------------------------------------------------------------------------


 

Paragraph 9(d) below.  The Company may waive Executive’s obligation to work
during this 30-day notice period and terminate Executive’s employment
immediately, but if the Company takes this action in the absence of agreement by
Executive, Executive shall receive Base Salary that otherwise would be due
through the end of the notice period.  For purposes of this Agreement, “Good
Reason” shall mean any of the following violations of this Agreement by the
Company: (i) a material adverse change in Executive’s duties, authority or
responsibilities, (ii) Executive no longer reports to the Company’s Board of
Directors; (iii) Executive is no longer President and Chief Executive Officer of
the Company and a Director of the Company; (iv) any reduction in Executive’s
Base Salary below $900,000; (v) any reduction in Executive’s potential Annual
Bonus target percentage below 100% of Base Salary; (vi) the failure of a
Surviving Company (as defined below) to assume this Agreement following a Change
of Control (as defined below), subject to Executive providing notice of
resignation within one year following a Change of Control; (vii) Executive is no
longer eligible for awards under the Incentive Plan; and (viii) any substantial
breach by the Company of any material provision of this Agreement. 
Notwithstanding the foregoing, (i) the acts or omissions described above shall
not constitute “Good Reason” unless Executive provides the Company with written
notice detailing the matters Executive asserts to be “Good Reason” which the
Company does not cure within thirty (30) days of receiving the written notice;
and (ii) any material adverse change in Executive’s duties, title, authority or
responsibilities shall not constitute “Good Reason” or a breach of this
Agreement if such change occurs after (a) the Company or the Executive has given
notice of termination of Executive’s employment for any reason or (b) the
Company or Executive has given notice at any time prior to end of the Term (or
any extension of the Term) that the Company or the Executive does not intend to
extend the Term or any extended Term of this Agreement or enter into a new
Agreement, with substantially similar terms, upon expiration of the Term or any
extension of the Term.

 

(d)                                 Change of Control.  Notwithstanding the
foregoing, in the event of a Change of Control of the Company, provided the
Company or Surviving Company (as defined below) continues to pay Executive her
Base Salary and other amounts due and payable hereunder pursuant to Paragraphs
4, 5, 7 and 8 hereof, and to provide materially comparable medical insurance and
other employee benefits as provided under Paragraph 6 hereof, Executive shall be
prohibited from resigning for Good Reason for a period of six (6) months
following the Change of Control.  For purposes of this Agreement, a “Change of
Control” shall be deemed to occur if:

 

(i)            any person who is not an affiliate of the Company on the date
hereof becomes a beneficial owner of a majority of the outstanding voting power
of the Company’s capital stock;

 

(ii)           the shareholders of the Company approve and there is consummated
any plan of liquidation providing for the distribution of all or substantially
all of the Company’s assets; or

 

(iii)          there is consummated a merger, consolidation or other form of
business combination involving the Company, or, in one transaction or a series
of related transactions, a sale of all or substantially all of the assets of the
Company, unless, in any such case:

 

5

--------------------------------------------------------------------------------


 

(A)                               the business of the Company is continued
following such transaction by a resulting entity (which may be, but need not be,
the Company) (the “Surviving Company”); and

 

(B)                               persons who were the beneficial owners of a
majority of the outstanding voting power of the Company immediately prior to the
completion of such transaction beneficially own, directly or indirectly, a
majority of the outstanding voting power of the Surviving Company (or a majority
of the outstanding voting power of the direct or indirect parent of the
Surviving Company, as the case may be) immediately following the completion of
such transaction.

 

For purposes of this definition, the terms “person,” “beneficial owner,”
“beneficial ownership” and “affiliate” shall have the meanings ascribed to such
terms under Sections 13(d) and 3(a)(9) and Rule 13d-3 under the Securities
Exchange Act of 1934 as amended, and Rule 501 under the Securities Act of 1933,
as amended, as applicable; provided, that an executor shall not be considered a
separate person from an affiliate.

 

(e)                                  Discharge for Cause.  The Company may
discharge Executive at any time for “Cause,” upon written notice to the
Executive.  For purposes hereof, “Cause” means any of the following: (i) a
material and serious breach or neglect of Executive’s responsibilities;
(ii) willful violation or disregard by Executive of standards of conduct
established by law; (iii) willful violation or disregard by Executive of
standards of conduct established by Company policy as may from time to time be
communicated to Executive; (iv) fraud, willful misconduct, misappropriation of
funds or other dishonesty committed by Executive; (v) Executive’s conviction of
a crime of moral turpitude; (vi) any material misrepresentation made by
Executive in this Agreement; or (vii) any material breach by Executive of any
provision of this Agreement (including, without limitation, acceptance of
employment with another company or performing work or providing advice to
another company, as an employee, consultant or in any other similar capacity
while still an employee of the Company).  For purposes of this Paragraph 9(e),
an act or failure to act shall not be considered “willful” if done or omitted to
be done with a reasonable belief that such act or failure to act: (A) did not
violate any law or applicable standard of conduct and (B) was in the best
interests of the Company.  In the event the Company determines a Cause event has
occurred under subparagraphs (i), (ii), (iii), (vi) or (vii) of this Paragraph
9(e), the Company shall give Executive written notice detailing the specific
event(s) constituting Cause and, if such event is curable in the sole discretion
of the Board, Executive shall have a period of thirty (30) days following
receipt of such notice to cure such event to the satisfaction of the Board.

 

(f)                                   Discharge without Cause.  Notwithstanding
any other provision of this Agreement, Executive’s employment and any and all of
the Company’s obligations under this Agreement (excluding any obligations the
Company may have under Paragraph 10 below) may be terminated by the Company at
any time without Cause, upon written notice to the Executive.

 

(g)                                  Resignation Without Good Reason;
Retirement.  Executive may voluntarily resign without Good Reason or retire at
any time upon 90 days’ prior written notice

 

6

--------------------------------------------------------------------------------


 

to the Company, provided that the Company may waive any portion of such notice
period in its sole discretion.

 

10.                               Payments Upon Termination.

 

(a)                                 Discharge Without Cause or Resignation for
Good Reason. If Executive is discharged without Cause or resigns for Good Reason
during the Term, Executive shall receive a severance payment (the “Severance
Payment”) equal to the sum of (i) the greater of (A) Executive’s Base Salary for
the remainder of the Term, or (B) 150% of Base Salary, (ii) an amount equal to
18 multiplied by the monthly COBRA medical payment applicable to Executive as of
the termination date, and (iii) an amount equal to the Annual Bonus that
Executive would have received with respect to the fiscal year in which Executive
is discharged without Cause or resigns for Good Reason during the Term,
pro-rated based upon the number of days Executive was employed by the Company
during such fiscal year.  The Severance Payment shall be payable 50% in a lump
sum as of the six (6) month anniversary of Executive’s termination of employment
and 50% in a lump sum as of the one-year anniversary of Executive’s termination
of employment, provided that Executive signs and does not timely revoke a
general release of claims (including, without limitation, contractual, common
law and statutory claims) against the Company and its officers, directors,
employees and agents in form and substance satisfactory to the Company. The
Severance Payment shall be in lieu of any other payment to which Executive may
be entitled by reason of any severance plan sponsored by the Company or
otherwise.  Additionally, all of Executive’s then unvested restricted stock
awarded pursuant to Paragraph 4(c)(ii)(A) herein will automatically vest in
full.  All of Executive’s then unvested restricted stock awarded pursuant to
Paragraph 4(c)(ii)(B) herein shall remain outstanding through the remainder of
the applicable performance period (without regard to any continued employment
requirement) and if or to the extent the performance provisions are attained
shall become vested without regard to any continued employment requirement. Any
unvested restricted stock awarded pursuant to Paragraph 4(c)(ii)(C) shall be
forfeited.  Executive shall also receive any vested benefits to which Executive
is entitled under the Company’s equity compensation plans and other employee
benefit plans in accordance with, to the extent provided in, and subject to the
restrictions and payout schedules contained in such plans.  Upon discharge
without Cause or resignation for Good Reason, Executive shall have no duty to
mitigate Executive’s damages (if any), and the amounts due Employee under this
Paragraph 10(a) shall not be reduced by any payments received from other
sources.

 

(b)                                 Death or Disability/Incapacity.

 

(i)                                     Upon the death of Executive, the sole
entitlement of Executive’s estate will be to receive Base Salary for any days
worked prior to Executive’s death, an amount equal to the Annual Bonus that
Executive would have received with respect to the fiscal year in which death
occurs (pro-rated based upon the number of days Executive was employed by the
Company during such fiscal year), amounts payable to Executive on account of
Executive’s death under any insurance or benefit plans or policies maintained by
the Company, and any vested benefits to which Executive is entitled under the
Company’s equity compensation plans and other employee benefit plans in
accordance with, to the extent provided in, and subject to the restrictions and
payout schedules contained in such plans.  Additionally, all of Executive’s then
unvested restricted stock awarded pursuant to Paragraph 4(c)(ii)(A) herein will
automatically

 

7

--------------------------------------------------------------------------------


 

vest in full.  All of Executive’s then unvested restricted stock awarded
pursuant to Paragraph 4(c)(ii)(B) herein shall remain outstanding through the
remainder of the applicable performance period (without regard to any continued
employment requirement) and if or to the extent the performance provisions are
attained shall become vested without regard to any continued employment
requirement.  Any unvested restricted stock awarded pursuant to Paragraph
4(c)(ii)(C) shall be forfeited.

 

(ii)                                  Upon the termination of this Agreement as
a result of Executive’s disability or incapacity, Executive’s sole entitlement
will be to receive Base Salary for any days worked prior to the date of
termination of this Agreement, an amount equal to the Annual Bonus that
Executive would have received with respect to the fiscal year in which
disability or incapacity occurs (pro-rated based upon the number of days
Executive was employed by the Company during such fiscal year), amounts payable
to Executive on account of Executive’s disability or incapacity under any
insurance or benefit plans or policies maintained by the Company, and any vested
benefits to which Executive is entitled under the Company’s equity compensation
plans and other employee benefit plans in accordance with, to the extent
provided in, and subject to the restrictions and payout schedules contained in
such plans.  Additionally, all of Executive’s then unvested restricted stock
awarded pursuant to Paragraph 4(c)(ii)(A) herein will automatically vest in
full.  All of Executive’s then unvested restricted stock awarded pursuant to
Paragraph 4(c)(ii)(B) herein shall remain outstanding through the remainder of
the applicable performance period (without regard to any continued employment
requirement) and if or to the extent the performance provisions are attained
shall become vested without regard to any continued employment requirement. Any
unvested restricted stock awarded pursuant to Paragraph 4(c)(ii)(C) shall be
forfeited.

 

(c)                                  Discharge for Cause, Resignation by
Executive without Good Reason or Retirement.  If Executive is discharged by the
Company for Cause, if Executive resigns without Good Reason or if Executive
retires, Executive’s sole entitlement will be the receipt of Base Salary for any
days worked through the date of termination and any vested benefits to which
Executive is entitled under the Company’s stock option and employee benefit
plans in accordance with, to the extent provided in, and subject to the
restrictions and payout schedules contained in those plans.

 

(d)                                 Change of Control.

 

(i)                                     Upon a Change of Control as defined in
Paragraph 9(d) while Executive is employed pursuant to this Agreement, if
Executive is discharged without Cause or resigns with Good Reason in the period
from the time of the consummation of the Change of the Control until one year
following the consummation of the Change of Control, then, in lieu of the
Severance Payment provided in Paragraph 10(a) above, Executive shall receive a
payment (the “Change of Control Payment”) equal to the sum of (i) 1.5 multiplied
by Base Salary, (ii) 1.5 multiplied by the Average Annual Bonus, (iii) an amount
equal to 18 multiplied by the monthly COBRA medical payment applicable to
Executive as of the termination date, and (iv) an amount equal to the Annual
Bonus that Executive would have received with respect to the fiscal year in
which Executive is discharged without Cause or resigns for Good Reason during
the Term, pro-rated based upon the number of days Executive was employed by the
Company during such fiscal year.  For purposes hereof, “Average Annual Bonus”
means the average Annual Bonus

 

8

--------------------------------------------------------------------------------


 

that Executive received during the Term; provided, however, that if only one
Annual Bonus was paid to Executive during the Term then that amount shall
constitute the “Average Annual Bonus.”  The Change of Control Payment shall be
payable 50% in a lump sum as of the six (6) month anniversary of Executive’s
termination of employment and 50% in a lump sum as of the one-year anniversary
of Executive’s termination of employment, provided that Executive signs and does
not timely revoke a general release of claims (including, without limitation,
contractual, common law and statutory claims) against the Company and its
officers, directors, employees and agents in form and substance satisfactory to
the Company.  The Change of Control Payment shall be in lieu of any other
payment to which Executive may be entitled by reason of any severance plan
sponsored by the Company or otherwise.

 

(ii)                                  Upon a Change of Control while Executive
is employed pursuant to this Agreement, the vesting of equity awards held by
Executive shall be governed by the terms of such equity awards.  Notwithstanding
the foregoing, if Executive is discharged without Cause or resigns with Good
Reason in the period from the time of the consummation of the Change of the
Control until one year following the consummation of the Change of Control, all
of Executive’s then unvested restricted stock awarded pursuant to Paragraph
4(c)(ii)(A) herein will automatically vest in full and all of Executive’s then
unvested restricted stock awarded pursuant to Paragraph 4(c)(ii)(B) herein shall
remain outstanding through the remainder of the applicable performance period
(without regard to any continued employment requirement) and if or to the extent
the performance provisions are attained shall become vested without regard to
any continued employment requirement.  Any unvested restricted stock awarded
pursuant to Paragraph 4(c)(ii)(C) shall be forfeited.  Executive shall also
receive any vested benefits to which Executive is entitled under the Company’s
equity compensation plans and other employee benefit plans in accordance with,
to the extent provided in, and subject to the restrictions and payout schedules
contained in such plans.

 

(iii)                               Notwithstanding any other provision of this
Agreement, if the aggregate present value of the “parachute payments” to the
Executive, determined under Section 280G(b) of the Internal Revenue Code of
1986, as amended (the “Code”), would be at least three times the “base amount”
determined under Code Section 280G, then the “280G Permitted Payment” shall be
the maximum benefit that may be realized upon a Change of Control under this
Paragraph 10(d) such that the aggregate present value of such “parachute
payments” to Executive is less than three times Executive’s “base amount.” In
addition, in the event the aggregate present value of the parachute payments to
Executive would be at least three times Executive’s base amount even after a
reduction of the Change of Control benefits to $0 (all as determined for
purposes of Code Section 280G, compensation otherwise payable under this
Agreement and any other amount payable hereunder or any other severance plan,
program, policy or obligation of the Company or any other affiliate thereof that
would constitute “parachute payments” shall be reduced so that the aggregate
present value of all “parachute payments” to Executive, as determined under Code
Section 280G(b) is less than three times Executive’s base amount. Any decisions
regarding the requirement or implementation of such reductions shall be made by
such tax counsel as may be selected by the Company and acceptable to Executive.

 

9

--------------------------------------------------------------------------------


 

11.                               Company Property.  All advertising, sales,
manufacturers’ and other materials or articles or information, including,
without limitation, data processing reports, customer sales analyses, invoices,
price lists, documents (tangible or electronic) or information or any other
materials or data of any kind furnished to Executive by the Company or developed
by Executive on behalf of the Company or at the Company’s direction or for the
Company’s use or otherwise in connection with Executive’s employment with the
Company, are and shall remain the sole and confidential property of the Company.

 

12.                               Non-Solicitation, Non-Competition and
Confidentiality.  To the maximum extent permissible by law:

 

(a)                                 During Executive’s employment with the
Company and for a period of one year after the termination of Executive’s
employment with the Company for any reason whatsoever, whether by Executive or
by the Company and whether during the term of this Agreement or subsequent to
the expiration of this Agreement, Executive shall not, directly or indirectly,
solicit, induce, encourage, influence or otherwise cause any customer, employee,
consultant, independent contractor or supplier of the Company to change his, her
or its business relationship with or terminate employment with the Company.

 

(b)                                 During Executive’s employment with the
Company and for a period of one year after the termination of Executive’s
employment with the Company for any reason whatsoever, whether by Executive or
by the Company and whether during the term of this Agreement or subsequent to
the expiration of this Agreement, Executive shall not be engaged by or engage in
business with (as a principal, partner, director, officer, agent, employee,
consultant, owner, independent contractor or otherwise) or be financially
interested in (other than any investment approved by the Board of Directors) any
Competitor of the Company in the United States.  For purposes of this Agreement,
“Competitor” means any person or entity conducting business in the retail
department store industry, including but not limited to each of Macy’s Inc.,
Dillard’s Inc., Kohl’s Corporation, Belk, Inc. and J.C. Penney, Inc. and the
affiliates and successors of each of them.  Executive’s passive ownership of
less than 2% of any class of securities of a company shall not constitute a
violation of the first sentence of this Subparagraph 12(b).

 

(c)                                  During Executive’s employment with the
Company and at all times thereafter, and except as required by law, Executive
shall not use for Executive’s personal benefit, or disclose, communicate or
divulge to, or use for the direct or indirect benefit of, any person, firm,
association or company other than the Company, any confidential information of
the Company that Executive acquires in the course of Executive’s employment,
which is not otherwise lawfully known by and readily available to the general
public. This confidential information includes, but is not limited to: any
material referred to in Paragraph 11 or any non-public information regarding the
business, marketing, legal or accounting methods, policies, plans, procedures,
strategies or techniques; research or development projects or results; trade
secrets or other knowledge or processes of or developed by the Company; names
and addresses of employees, suppliers or customers. Executive confirms that such
information is confidential and constitutes the exclusive property of the
Company, and agrees that, immediately upon Executive’s termination, whether by
Executive or by the Company and whether during the term of this Agreement or
subsequent to the expiration of this Agreement, Executive shall deliver to

 

10

--------------------------------------------------------------------------------


 

the Company all correspondence, documents, books, records, lists, computer
programs and other writings relating to the Company’s business; and Executive
shall retain no copies, regardless of where or by whom said writings were kept
or prepared.

 

(d)                                 Both during Executive’s employment with the
Company and following the termination of Executive’s employment with the Company
for any reason whatsoever, whether by Executive or by the Company and whether
during the term of this Agreement or subsequent to the expiration of the
Agreement, Executive shall, upon reasonable notice, furnish to the Company such
information pertaining to Executive’s employment with the Company as may be in
Executive’s possession.  The Company shall reimburse Executive for all
reasonable expenses incurred by Executive in fulfilling Executive’s obligation
under this subparagraph (d).

 

(e)                                  The provisions of subparagraphs (a), (b),
(c) and (d) of this Paragraph 12 shall survive the cessation of Executive’s
employment for any reason, as well as the expiration of this Agreement at the
end of the Term or the termination of this Agreement at any time prior thereto.

 

(f)                                   Executive acknowledges that the
restrictions contained in this Paragraph 12, in view of the nature of the
business in which the Company is engaged and the Executive’s position with the
Company, are reasonable and necessary to protect the legitimate interests of the
Company, and that any violation of those restrictions would result in
irreparable injury to the Company.  Executive therefore consents and agrees
that, notwithstanding anything to the contrary in Paragraph 29 of this
Agreement, in the event of a breach or threatened breach of any of the
restrictions contained in this Paragraph 12, the Company shall be entitled to
seek a temporary, preliminary and/or permanent injunction and/or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security.  The aforementioned relief shall be in
addition to, and not in lieu of, any other legal remedies, monetary damages or
other available forms of relief.

 

(g)                                  Executive agrees that if any or any portion
of the foregoing covenants, or the application thereof, is construed to be
invalid or unenforceable, the remainder of such covenant or covenants or the
application thereof shall not be affected and the remaining covenant or
covenants will then be given full force and effect without regard to the invalid
or unenforceable portions. If any covenant is held to be unenforceable because
of the area covered, the duration thereof, or the scope thereof, Executive
agrees that the Court making such determination shall have the power to reduce
the area and/or the duration, and/or limit the scope thereof, and the covenant
shall then be enforceable in its reduced form. If Executive violates any of the
restrictions contained in subparagraphs (a) or (b), the period of such violation
(from the commencement of any such violation until such time as such violation
shall be cured by Executive to the satisfaction of the Company) shall not count
toward or be included in the restrictive period contained in subparagraphs
(a) and (b).

 

(h)                                 For purposes of Paragraphs 11 and 12 of this
Agreement, the term “Company” shall include not only The Bon-Ton Stores, Inc.,
but also any of its successors,

 

11

--------------------------------------------------------------------------------


 

assigns, subsidiaries or affiliates. Executive consents to the assignment of
this Agreement to any purchaser of the Company or a substantial portion of its
assets.

 

13.                               Other Tax Matters.

 

(a)                                 Executive agrees that Executive is
responsible for paying any and all federal, state and local income taxes
assessed with respect to any money, benefits or other consideration received
from the Company and that the Company is entitled to withhold any tax payments
from amounts otherwise due Executive to the extent required by applicable
statutes, rulings or regulations.

 

(b)                                 Compliance With Code Section 409A.

 

(i)                                     Notwithstanding anything to the contrary
herein, no payment otherwise required to be made hereunder that the Company
determines constitutes a payment of nonqualified deferred compensation for
purposes of Section 409A of the Code shall be paid to Executive at a time or in
a manner that will be treated as a violation of the distribution rules of Code
Section 409A(a)(2) and no alternative form of payment of such amount(s) shall be
permitted to be made hereunder if such alternative benefit form would violate
any of the requirements of Code Section 409A(a)(3) or (4) relating to
acceleration of benefits and changes in time and form of distribution (taking
into account any regulations or other guidance issued by Treasury or the
Internal Revenue Service with regard to these Code provisions as may be in
effect from time to time).

 

(ii)                                  The intent of this provision is to ensure
that no additional tax liabilities are imposed on any payments or benefits
provided hereunder pursuant to Code Section 409A, and may require, for example,
a delay in commencement of payments until six months after Executive’s
termination of employment with the Company. In the event any payment is delayed
by reason of this Paragraph 13, such payment shall, when made, be increased by
an amount representing “interest” from the date payment would otherwise have
been made, through the date payment is actually made, calculated using the
Company’s cost of borrowing as the interest rate, as determined by the Company
at its discretion.

 

14.                               Legal Fees. The Company shall reimburse
Executive for reasonable attorney’s fees expended by Executive in the review and
negotiation of this Agreement, up to a maximum of $10,000.  Any legal fees
reimbursed hereunder shall be reimbursed to the Executive within a reasonable
time after submission of invoices to the Company but (a) in the case of legal
fees incurred within the 2014 calendar year, no later than December 31, 2015;
and (b) in the case of legal fees incurred within the 2015 calendar year, no
later than December 31, 2016.

 

15.                               Company Policies.  Executive acknowledges that
Executive is subject to, and agrees to comply with, among other policies adopted
by the Company from time to time which may be applicable to Executive, (a) any
Company policy regarding a “clawback” of compensation in certain circumstances,
(b) the Company’s stock ownership policy applicable to the Company’s senior
executives, (c) any Company policy regarding releases of claims against the
Company, and (d) the Company’s policy regarding trading in Company securities.

 

12

--------------------------------------------------------------------------------


 

16.                               Prior Agreements.

 

(a)                                 Executive represents that there are no
restrictions, agreements or understandings whatsoever to which Executive is a
party, including but limited to the Prior Employment Agreement, that could
impact upon Executive’s employment under this Agreement or that would prevent or
make unlawful Executive’s execution of this Agreement or Executive’s employment
and performance hereunder.

 

(b)                                 Executive agrees that Executive will not use
or disclose any confidential or proprietary information of any of Executive’s
prior employers during the course of Executive’s employment under this
Agreement.

 

17.                               Medical Examination.  This Agreement, the
Company’s offer of employment and Executive’s employment by the Company
hereunder are contingent on Executive’s successful completion of a
pre-employment medical examination conducted by a physician selected by the
Company.  Notwithstanding the foregoing, Executive may submit the results of a
recent medical examination in lieu of a pre-employment examination conducted by
a physician selected by the Company and, if such results are accepted by the
Company’s healthcare consultant, no pre-employment examination shall be
required.

 

18.                               Entire Understanding. This Agreement and the
Exhibits hereto contain the entire understanding between the Company and
Executive with respect to the subject matter hereof and supersede all prior and
contemporary agreements and understandings, inducements or conditions, express
or implied, written or oral, between the Company and Executive except as herein
contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.

 

19.                               Modifications. This Agreement may not be
modified orally but only by written agreement signed by Executive and the
Company’s Chairman of the Board or such other person as the Board may designate
specifically for this purpose.

 

20.                               Provisions Separable. The provisions of this
Agreement are independent of and separable from each other, and no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part.

 

21.                               Consolidation, Merger or Sale of Assets.
Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another entity that assumes this Agreement and all obligations and undertakings
of the Company hereunder. Under such a consolidation, merger or transfer of
assets and assumption, the term “the Company” as used herein, shall mean such
other entity and this Agreement shall continue in full force and effect.

 

22.                               Notices. All notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be deemed to have been duly given, made and received when
delivered (personally, by courier service such as UPS or by messenger) or when
deposited in the United States mails, registered or certified mail, postage
pre-paid, return receipt requested, addressed as set forth below:

 

13

--------------------------------------------------------------------------------


 

(a)                                 If to the Company:

 

The Bon-Ton Stores, Inc.

2801 East Market Street

York, PA 17402

Attention: Chairman of the Board

 

with a copy to:

 

The Bon-Ton Stores, Inc.

2801 East Market Street

York, PA 17402

Attention: General Counsel

 

(b)                                 If to Executive:

Kathryn Bufano

13105 Ninebark Trail

Charlotte, NC 28278

 

In addition, notice by mail shall be by air mail or courier if posted outside of
the continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Paragraph for the giving of
notice.

 

23.                               No Attachment.  Except as required by law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law, and any attempt, voluntary or involuntary, to effect any
such action shall be null, void and of no effect.

 

24.                               Binding Agreement.  This Agreement shall be
binding upon, and shall inure to the benefit of the Company and its successors,
representatives, and assigns and shall be binding upon Executive, Executive’s
heirs, executors and legal representatives.

 

25.                               No Assignment by Executive.  Executive
acknowledges that the services to be rendered by Executive are unique and
personal.  Accordingly, Executive may not assign or delegate any of Executive’s
rights or obligations hereunder.

 

26.                               Indulgences.  Neither the failure nor any
delay on the part of either party to exercise any right, remedy, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

 

14

--------------------------------------------------------------------------------


 

27.                               Paragraph Headings.  The paragraph headings in
this Agreement are for convenience only; they form no part of this Agreement and
shall not affect its interpretation.

 

28.                               Controlling Law.  This Agreement and all
questions relating to its validity, interpretation, performance and enforcement
(including, without limitation, provisions concerning limitations of actions),
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, notwithstanding any conflict-of-laws doctrines of
such state or any other jurisdiction to the contrary, and without the aid of any
canon, custom or rule of law requiring construction against the draftsman.

 

29.                               Arbitration.  Other than with respect to
disputes, controversies or claims under Paragraph 12 of this Agreement, the
parties agree that any disputes, controversies or claims arising out of or
related to this Agreement or any breach of this Agreement shall be submitted to
and decided by binding arbitration.  Arbitration shall be administered
exclusively by the American Arbitration Association (“AAA”) and shall be
conducted consistent with the AAA’s Employment Arbitration Rules and
Procedures.  There shall be three arbitrators.  The parties agree that one
arbitrator shall be appointed by each party within 20 days of receipt of
respondent of the Request for Arbitration or in default thereof appointed by the
AAA in accordance with its Employment Arbitration Rules and Procedures, and the
third, presiding, arbitrator shall be appointed by agreement of the two
party-appointed arbitrators within 14 days of the appointment of the second
arbitrator or in default of such agreement, by the AAA in accordance with its
Employment Arbitration Rules and Procedures.  Any arbitral award determination
shall be final and binding upon the parties and may be entered and enforced in
any court having jurisdiction.  The costs of any arbitration (including the
costs of the arbitrators) shall be borne equally by the parties.  Any
arbitration shall be conducted in the Milwaukee, Wisconsin metropolitan area.

 

30.                               Execution in Counterparts. This Agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties hereto.

 

[Signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have duly
executed and delivered this Agreement as of the date first above written.

 

 

THE BON-TON STORES, INC.

 

 

 

 

 

 

 

By:

/s/ Tim Grumbacher

 

 

Tim Grumbacher,

 

 

Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Kathryn Bufano

 

Kathryn Bufano

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

 

THE BON-TON STORES, INC.

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement dated as of August 25, 2014 (“Agreement”), is
between The Bon-Ton Stores, Inc. (the “Company”) and Kathryn Bufano (“Grantee”).

 

1.                                      Definitions.  As used herein:

 

(a)                                 “Committee” means the Human Resources and
Compensation Committee of the Board of Directors of the Company, or such other
committee as may be designated by the Board of Directors pursuant to the Plan.

 

(b)                                 “Date of Grant” means August 25, 2014, the
date on which the Company awarded the Restricted Stock (the “Award”).

 

(c)                                  “Employment Agreement” means the Employment
Agreement between Grantee and the Company dated July 28, 2014 and effective as
of August 25, 2014, as amended from time to time.

 

(d)                                 “Forfeiture Date” means any date during the
Restricted Period on which Grantee’s employment with the Company or an Affiliate
of the Company terminates for any reason other than (i) Death; (ii) Disability
or Incapacity (as defined in the Employment Agreement), (iii) Grantee’s
resignation for Good Reason (as defined in the Employment Agreement), or
(iv) Grantee’s discharge without Cause (as defined in the Employment Agreement).
For purposes of this Agreement, “Affiliate” shall mean a corporation that is a
parent corporation or a subsidiary corporation with respect to the Company
within the meaning of Section 424(e) or (f) of the Internal Revenue Code of
1986, as amended (the “Code”).

 

(e)                                  “Plan” means The Bon-Ton Stores, Inc. 2009
Omnibus Incentive Plan, as may be amended from time to time.

 

(f)                                   “Restricted Period” with respect to any
shares of Restricted Stock (as hereinafter defined) means the period beginning
on the Date of Grant and ending on the Vesting Date for such shares.

 

(g)                                  “Vesting Date” means the earlier of:
(i) the date of Grantee’s termination of employment by reason of (A) Death;
(B) Disability or Incapacity (as defined in the Employment Agreement),
(C) Grantee’s resignation for Good Reason (as defined in the Employment
Agreement), or (D) Grantee’s discharge without Cause (as defined in the
Employment Agreement), and (ii) the date or dates set as upon which the
Restricted Stock shall vest.

 

All other capitalized terms used herein shall have the meaning set forth in the
Plan except to the extent the context clearly requires otherwise. This Agreement
is intended to be consistent with

 

--------------------------------------------------------------------------------


 

the terms of the Plan and is subject in all regards to the terms of the Plan. In
any case where there is a conflict between the terms of this Agreement and the
terms of the Plan, the conflict shall be resolved in favor of the Plan.

 

Notwithstanding anything contained in this Agreement or the Plan documents to
the contrary, it is expressly agreed and understood that all of the Grantee’s
then unvested Restricted Stock granted pursuant to this Agreement shall
immediately vest in full in the event Grantee’s employment with the Company is
terminated without Cause (as defined in the Employment Agreement), Grantee
resigns for Good Reason (as defined in the Employment Agreement), Grantee’s
employment is terminated due to Death, or Grantee’s employment is terminated due
to Disability or Incapacity (as defined in the Employment Agreement).

 

2.                                      Grant of Restricted Stock.  Subject to
the terms and conditions set forth herein and in the Plan, the Company grants to
Grantee 175,000 shares of the Company’s Common Stock, par value $.01 (the
“Restricted Stock”). The Restricted Stock shall vest as follows: (a) 87,500
shares of the Restricted Stock shall vest on the date that is two years
following the Date of Grant; and (c) 87,500 shares of the Restricted Stock shall
vest on the date that is three years following the Date of Grant.

 

3.                                      Restrictions on Restricted Stock. 
Subject to the terms and conditions set forth herein and in the Plan, Grantee
shall not be permitted to sell, transfer, pledge or assign any Restricted Stock
during such shares’ Restricted Period.

 

4.                                      Lapse of Restrictions.  Subject to the
terms and conditions set forth herein and in the Plan, the restrictions on
Restricted Stock set forth in Paragraph 3 shall lapse on such shares’ applicable
Vesting Date; provided, however, that on such Vesting Date Grantee is, and has
continuously been, an employee of the Company or an Affiliate of the Company
during such shares’ Restricted Period.

 

5.                                      Forfeiture of Restricted Stock.  Subject
to the terms and conditions set forth herein and in the Plan, if Grantee’s
employment with the Company or an Affiliate of the Company terminates during the
Restricted Period for any reason other than (i) Death, (ii) Disability or
Incapacity (as defined in the Employment Agreement), (iii) Grantee’s resignation
for Good Reason (as defined in the Employment Agreement), or (iv) Grantee’s
discharge without Cause (as defined in the Employment Agreement), Grantee shall
forfeit any Restricted Stock still subject to restrictions as of the Forfeiture
Date. Upon a forfeiture of any shares of Restricted Stock as provided in this
Paragraph 5, the shares of Restricted Stock so forfeited shall be reacquired by
the Company without consideration.

 

6.                                      Rights of Grantee.  Except for the
restrictions set forth in Paragraph 3, during the Restricted Period Grantee
shall have all of the rights of a shareholder with respect to the Restricted
Stock, including the right to vote the Restricted Stock to the same extent that
such shares could be voted if they were not subject to the restrictions set
forth in this Agreement. Any cash dividends payable with respect to the
Restricted Stock during the Restricted Period shall be paid to Grantee. Any
extraordinary dividends or dividends that are in the nature of a distribution of
shares or are otherwise equivalent to a stock split, shall be subject to the
same restrictions as apply to the Restricted Stock with respect to which such
extraordinary dividends or shares were

 

2

--------------------------------------------------------------------------------


 

issued and shall be forfeited in accordance with Paragraph 5 unless the
restrictions lapse in accordance with Paragraph 4.

 

7.                                      Change of Control of the Company.  In
the event of a Change of Control, if any equity awards are not converted or
replaced as a result of a Change of Control, all of Grantee’s then unvested
Restricted Stock awarded herein will automatically vest in full.

 

8.                                      Notices. Any notice to be given to the
Company shall be addressed to the General Counsel of the Company at its
principal executive office, and any notice to be given to Grantee shall be
addressed to Grantee at the address then appearing on the personnel records of
the Company or the Affiliate of the Company by which he or she is employed, or
at such other address as either party hereafter may designate in writing to the
other. Any such notice shall be deemed to have been duly given when personally
delivered, sent by recognized courier service, or by other messenger, or when
deposited in the United States mail, addressed as aforesaid, registered or
certified mail, and with proper postage and registration or certification fees
prepaid.

 

9.                                      Securities Laws. The Committee may from
time to time impose any conditions on the Restricted Stock as it deems necessary
or advisable to ensure that all rights granted under the Plan satisfy the
conditions of Rule 16b-3 promulgated pursuant to the Securities Exchange Act of
1934, as amended.

 

10.                               Delivery of Shares. Upon a Vesting Date, the
Company shall notify Grantee (or Grantee’s personal representative, heir or
legatee in the event of Grantee’s Death) that the restrictions on the Restricted
Stock have lapsed, and shall, without payment from Grantee for such Restricted
Stock, upon such Grantee’s request deliver a certificate for such Restricted
Stock without any legend or restrictions, except for such restrictions as may be
imposed by the Committee, in its sole judgment, under Paragraph 9, provided that
no certificates for shares will be delivered to Grantee (or to his or her
personal representative, heir or legatee) until appropriate arrangements have
been made with the Company for the withholding of any taxes which may be due
with respect to such shares. The Company may condition delivery of certificates
for shares upon the prior receipt from Grantee of any undertakings which it may
determine are required to assure that the certificates are being issued in
compliance with federal and state securities laws. The right to payment of any
fractional shares shall be satisfied in cash, measured by the product of the
fractional amount times the Fair Market Value of a share on the Vesting Date.

 

11.                               Status of Restricted Stock. The Restricted
Stock is intended to constitute property that is subject to a substantial risk
of forfeiture during the Restricted Period, and subject to federal income tax in
accordance with section 83 of the Code. Section 83 generally provides that
Grantee will recognize compensation income with respect to the Restricted Stock
on such Restricted Stock’s Vesting Date in an amount equal to the then fair
market value of the shares for which restrictions have lapsed. Alternatively,
Grantee may elect, pursuant to Section 83(b) of the Code, to recognize
compensation income for all or any part of the Restricted Stock at the Date of
Grant in an amount equal to the fair market value of the Restricted Stock
subject to the election on the Date of Grant. Such election must be made within
30 days of the Date of Grant and Grantee shall immediately notify the Company if
such an election is made. Grantee should consult his or her tax advisors to
determine whether a Section 83(b) election is appropriate.

 

3

--------------------------------------------------------------------------------


 

12.                               Administration. This Award has been granted
pursuant to and is subject to the terms and provisions of the Plan. All
questions of interpretation and application of the Plan and this Award shall be
determined by the Committee. The Committee’s determination shall be final,
binding and conclusive.

 

13.                               Award Not to Affect Employment. Nothing herein
contained shall affect the right of the Company or any Affiliate to terminate
Grantee’s employment, services, responsibilities, duties, or authority to
represent the Company or any Affiliate at any time for any reason whatsoever.

 

14.                               Withholding of Taxes. Whenever the Company
proposes or is required to deliver or transfer shares in connection with this
Award, the Company shall have the right to (a) require Grantee to remit to the
Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for such shares or (b) take whatever action it deems
necessary to protect its interest with respect to tax liabilities.

 

15.                               Governing Law. The validity, performance,
construction and effect of this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without giving effect to principles of conflicts
of law.

 

16.                               Entire Agreement. This Agreement is intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

[Signature page follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.

 

 

THE BON-TON STORES, INC.

 

 

 

By:

 

 

 

Tim Grumbacher,

 

 

Chairman of the Board of Directors

 

 

 

 

 

Grantee:

 

 

 

 

 

Kathryn Bufano

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

 

THE BON-TON STORES, INC.

 

RESTRICTED STOCK AGREEMENT - PERFORMANCE SHARES

 

This Restricted Stock Agreement — Performance Shares dated as of August 25, 2014
(“Agreement”), is between The Bon-Ton Stores, Inc. (the “Company”) and Kathryn
Bufano (the “Grantee”).

 

1.                                      Definitions. As used herein:

 

(a)                                 “Committee” means the Human Resources and
Compensation Committee of the Board of Directors of the Company, or such other
committee as may be designated by the Board of Directors pursuant to the Plan.

 

(b)                                 “Date of Grant” means August 25, 2014, the
date on which the Company awarded the Restricted Stock (the “Award”).

 

(c)                                  “Employment Agreement” means the Employment
Agreement dated July 28, 2014 and effective as of August 25, 2014 between
Grantee and the Company, as amended from time to time.

 

(d)                                 “Forfeiture Date” means any date during the
Restricted Period on which Grantee’s employment with the Company or an Affiliate
of the Company terminates for any reason other than (i) Death; (ii) Disability
or Incapacity (as defined in the Employment Agreement), (iii) Grantee’s
resignation for Good Reason (as defined in the Employment Agreement), or
(iv) Grantee’s discharge without Cause (as defined in the Employment Agreement).
For purposes of this Agreement, “Affiliate” shall mean a corporation that is a
parent corporation or a subsidiary corporation with respect to the Company
within the meaning of Section 424(e) or (f) of the Internal Revenue Code of
1986, as amended (the “Code”)..

 

(e)                                  “Plan” means The Bon-Ton Stores, Inc. 2009
Omnibus Incentive Plan, as may be amended from time to time.

 

(f)                                   “Restricted Period” with respect to any
shares of Restricted Stock (as hereinafter defined) means the period beginning
on the Date of Grant and ending on the Vesting Date for such shares.

 

(g)                                  “Vesting Date” means the date or dates set
as upon which the Restricted Stock shall vest.

 

All other capitalized terms used herein shall have the meaning set forth in the
Plan except to the extent the context clearly requires otherwise. This Agreement
is intended to be consistent with the terms of the Plan and is subject in all
regards to the terms of the Plan. All determinations regarding the vesting of
Restricted Stock hereunder shall be made by the Committee consistent with the
Plan’s provisions regarding performance-based compensation. In any case where
there

 

--------------------------------------------------------------------------------


 

is a conflict between the terms of this Agreement and the terms of the Plan, the
conflict shall be resolved in favor of the Plan.

 

Notwithstanding anything contained in this Agreement or the Plan documents to
the contrary, in the event Grantee’s employment with the company is terminated
without Cause (as defined in the Employment Agreement), Grantee resigns for Good
Reason (as defined in the Employment Agreement), Grantee’s employment is
terminated due to Death, or Grantee’s employment is terminated due to Disability
or Incapacity (as defined in the Employment Agreement), it is expressly agreed
and understood that all of the Grantee’s then unvested Restricted Stock granted
pursuant to this Agreement shall remain outstanding through the remainder of the
applicable performance period (without regard to any continued employment
requirement) and if or to the extent the performance provisions are attained
shall become vested without regard to any continued employment requirement.

 

2.                                      Grant of Restricted Stock.  Subject to
the terms and conditions set forth herein and in the Plan, the Company grants to
Grantee 175,000 shares of the Company’s Common Stock, par value $.01 (the
“Restricted Stock”). The Restricted Stock is subject to vesting (or forfeiture)
on the basis of the achievement of certain performance goals established for the
Company’s 2014, 2015 and 2016 fiscal years (i.e., the fiscal years ending on or
about January 31, 2015, January 30, 2016, and January 28, 2017, respectively).
Except as otherwise provided herein, the Restricted Stock shall vest (or be
forfeited) as follows:

 

(a)                                 Fiscal Year 2014.

 

(i)                                     2014 Fiscal Year Performance Targets.
75,000 shares of the Restricted Stock shall become vested or shall be forfeited
as a result of the achievement or non-achievement of performance targets for the
selected performance metrics established for the Company’s 2014 fiscal year by
the Committee.  Subject to the terms of the Employment Agreement, these
performance targets have been determined by the Committee consistent with the
Plan and in the normal course (i.e., in the first quarter of the Company’s 2014
fiscal year).

 

(ii)                                  2014 Fiscal Year Vesting Date. The Vesting
Date with respect to such Restricted Stock shall be as of January 31, 2015,
subject to the Committee’s certification in writing of its determination of the
level of achievement of the performance goals established in connection with the
vesting of such shares of Restricted Stock (without regard to whether Grantee
has remained employed by the Company or an Affiliate of the Company after the
Vesting Date).  Any portion of such Restricted Stock not vested as a result of
such determination shall be considered as having been forfeited as of
January 31, 2015.

 

(b)                                 Fiscal Year 2015.

 

(i)                                     2015 Fiscal Year Performance Targets.
50,000 shares of the Restricted Stock shall become vested or shall be forfeited
as a result of the achievement or non-achievement of performance targets for the
selected performance metrics to be established for the Company’s 2015 fiscal
year by the Committee.  Subject to the terms of the Employment Agreement, these
performance targets shall be determined by the Committee consistent with the
Plan and in the normal course (i.e., in the first quarter of the Company’s 2015
fiscal year).

 

2

--------------------------------------------------------------------------------


 

(ii)                                  2015 Fiscal Year Vesting Date. The Vesting
Date with respect to such Restricted Stock shall be as of January 30, 2016,
subject to the Committee’s certification in writing of its determination of the
level of achievement of the performance goals established in connection with the
vesting of such shares of Restricted Stock (without regard to whether Grantee
has remained employed by the Company or an Affiliate of the Company after the
Vesting Date). Any portion of such Restricted Stock not vested as a result of
such determination shall be considered as having been forfeited as of
January 30, 2016.

 

(c)                                  Fiscal Year 2016.

 

(i)                                     2016 Fiscal Year Performance Targets.
50,000 shares of the Restricted Stock shall become vested or shall be forfeited
as a result of the achievement or non-achievement of performance targets for the
selected performance metrics to be established for the Company’s 2016 fiscal
year by the Committee.  Subject to the terms of the Employment Agreement, these
performance targets shall be determined by the Committee consistent with the
Plan and in the normal course (i.e., in the first quarter of the Company’s 2016
fiscal year).

 

(ii)                                  2016 Fiscal Year Vesting Date. The Vesting
Date with respect to such Restricted Stock shall be as of January 28, 2017,
subject to the Committee’s certification in writing of its determination of the
level of achievement of the performance goals established in connection with the
vesting of such shares of Restricted Stock (without regard to whether Grantee
has remained employed by the Company or an Affiliate of the Company after the
Vesting Date).  Any portion of such Restricted Stock not vested as a result of
such determination shall be considered as having been forfeited as of
January 28, 2017.

 

(d)                                 Death; Disability or Incapacity; Resignation
for Good Reason; Discharge without Cause.  Notwithstanding the foregoing, if
Grantee’s employment with the Company is terminated as a result of (i) Death,
(ii) Disability or Incapacity (as defined in the Employment Agreement),
(iii) Grantee’s resignation for Good Reason (as defined in the Employment
Agreement), or (iv) Grantee’s discharge without Cause (as defined in the
Employment Agreement), all of the Grantee’s then unvested Restricted Stock
granted pursuant to this Agreement shall remain outstanding through the
remainder of the applicable performance period (without regard to any continued
employment requirement) and if or to the extent the performance provisions are
attained shall become vested without regard to any continued employment
requirement.  In any situation subject to this Paragraph 2(d) of the Agreement,
the Vesting Date shall be the end of the fiscal year coinciding with the end of
the applicable performance period, i.e., January 31, 2015, January 30, 2016, or
January 28, 2017, as the case may be.

 

3.                                      Restrictions on Restricted Stock. 
Subject to the terms and conditions set forth herein and in the Plan, Grantee
shall not be permitted to sell, transfer, pledge or assign any Restricted Stock
during such shares’ Restricted Period.

 

4.                                      Lapse of Restrictions.  Subject to the
terms and conditions set forth herein and in the Plan, the restrictions on
Restricted Stock set forth in Paragraph 3 shall lapse on such shares’ applicable
Vesting Date; provided, however, that on such Vesting Date Grantee is, and has

 

3

--------------------------------------------------------------------------------


 

continuously been, an employee of the Company or an Affiliate of the Company
during such shares’ Restricted Period.

 

5.                                      Forfeiture of Restricted Stock.  Subject
to the terms and conditions set forth herein and in the Plan, if Grantee’s
employment with the Company or an Affiliate of the Company terminates during the
Restricted Period for any reason other than (i) Death, (ii)  Disability or
Incapacity (as defined in the Employment Agreement), (iii) Grantee’s resignation
for Good Reason (as defined in the Employment Agreement), or (iv) Grantee’s
discharge without Cause (as defined in the Employment Agreement), Grantee shall
forfeit any Restricted Stock still subject to restrictions as of the Forfeiture
Date. Upon a forfeiture of any shares of Restricted Stock as provided in this
Paragraph 5, the shares of Restricted Stock so forfeited shall be reacquired by
the Company without consideration.

 

6.                                      Rights of Grantee.  Except for the
restrictions set forth in Paragraph 3, during the Restricted Period Grantee
shall have all of the rights of a shareholder with respect to the Restricted
Stock, including the right to vote the Restricted Stock to the same extent that
such shares could be voted if they were not subject to the restrictions set
forth in this Agreement. However, cash dividends payable with respect to the
Restricted Stock during the Restricted Period shall not accrue or be paid to
Grantee. Any extraordinary dividends or dividends that are in the nature of a
distribution of shares or are otherwise equivalent to a stock split, shall be
subject to the same restrictions as apply to the Restricted Stock with respect
to which such extraordinary dividends or shares were issued and shall be
forfeited in accordance with Paragraph 5 unless the restrictions lapse in
accordance with Paragraph 4.

 

7.                                      Change of Control of the Company.  In
the event of a Change of Control, if any equity awards are not converted or
replaced, all of Grantee’s then unvested Restricted Stock awarded herein will
automatically vest in full.

 

8.                                      Notices.  Any notice to be given to the
Company shall be addressed to the General Counsel of the Company at its
principal executive office, and any notice to be given to Grantee shall be
addressed to Grantee at the address then appearing on the personnel records of
the Company or the Affiliate of the Company by which he or she is employed, or
at such other address as either party hereafter may designate in writing to the
other. Any such notice shall be deemed to have been duly given when personally
delivered, sent by recognized courier service, or by other messenger, or when
deposited in the United States mail, addressed as aforesaid, registered or
certified mail, and with proper postage and registration or certification fees
prepaid.

 

9.                                      Securities Laws.  The Committee may from
time to time impose any conditions on the Restricted Stock as it deems necessary
or advisable to ensure that all rights granted under the Plan satisfy the
conditions of Rule 16b-3 promulgated pursuant to the Securities Exchange Act of
1934, as amended.

 

10.                               Delivery of Shares.  Upon a determination that
the Restricted Stock has become vested, the Company shall notify Grantee (or
Grantee’s personal representative, heir or legatee in the event of Grantee’s
Death) that the restrictions on the Restricted Stock have lapsed, and shall,
without payment from Grantee for such Restricted Stock, upon such Grantee’s
request deliver a certificate for such Restricted Stock without any legend or
restrictions, except for such

 

4

--------------------------------------------------------------------------------


 

restrictions as may be imposed by the Committee, in its sole judgment, under
Paragraph 9, provided that no certificates for shares will be delivered to
Grantee (or to his or her personal representative, heir or legatee) until
appropriate arrangements have been made with the Company for the withholding of
any taxes which may be due with respect to such shares. The Company may
condition delivery of certificates for shares upon the prior receipt from
Grantee of any undertakings which it may determine are required to assure that
the certificates are being issued in compliance with federal and state
securities laws. The right to payment of any fractional shares shall be
satisfied in cash, measured by the product of the fractional amount times the
Fair Market Value of a share on the Vesting Date.

 

11.                               Status of Restricted Stock.  The Restricted
Stock is intended to constitute property that is subject to a substantial risk
of forfeiture during the Restricted Period, and subject to federal income tax in
accordance with section 83 of the Code. Section 83 generally provides that
Grantee will recognize compensation income with respect to the Restricted Stock
on such Restricted Stock’s Vesting Date in an amount equal to the then Fair
Market Value of the shares for which restrictions have lapsed. Alternatively,
Grantee may elect, pursuant to Section 83(b) of the Code, to recognize
compensation income for all or any part of the Restricted Stock at the Date of
Grant in an amount equal to the Fair Market Value of the Restricted Stock
subject to the election on the Date of Grant. Such election must be made within
30 days of the Date of Grant and Grantee shall immediately notify the Company if
such an election is made. Grantee should consult his or her tax advisors to
determine whether a Section 83(b) election is appropriate.

 

12.                               Administration.  This Award has been granted
pursuant to and is subject to the terms and provisions of the Plan. All
questions of interpretation and application of the Plan and this Award shall be
determined by the Committee. The Committee’s determination shall be final,
binding and conclusive.

 

13.                               Award Not to Affect Employment.  Nothing
herein contained shall affect the right of the Company or any Affiliate to
terminate Grantee’s employment, services, responsibilities, duties, or authority
to represent the Company or any Affiliate at any time for any reason whatsoever.

 

14.                               Withholding of Taxes. Whenever the Company
proposes or is required to deliver or transfer shares in connection with this
Award, the Company shall have the right to (a) require Grantee to remit to the
Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for such shares or (b) take whatever action it deems
necessary to protect its interest with respect to tax liabilities.

 

15.                               Compensation Recovery Policy. In addition to,
and not in limitation of, the Company’s rights under Paragraph 5, in the event
of a restatement of the Company’s financial statements, the Company may take
action to recoup Restricted Stock earned or distributed in accordance with the
Company’s Compensation Recovery Policy.

 

5

--------------------------------------------------------------------------------


 

16.                               Governing Law. The validity, performance,
construction and effect of this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without giving effect to principles of conflicts
of law.

 

17.                               Entire Agreement. This Agreement is intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.

 

 

THE BON-TON STORES, INC.

 

 

 

By:

 

 

 

Tim Grumbacher,

 

 

Chairman of the Board of Directors

 

 

 

 

 

Grantee:

 

 

 

 

 

Kathryn Bufano

 

7

--------------------------------------------------------------------------------